Order filed February 14, 2019




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00927-CV
                                    ____________

                  STEPHANIE LYNN CHATHAM, Appellant

                                          V.

                    BLAKE DWAYNE DOOLAN, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-241661

                                      ORDER

      On February 8, 2019, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules by failing to (1) contain an index of authorities, and (2) contain a clear
and concise argument for the contentions made, with appropriate citations to
authorities and to the record. See Tex. R. App. P. 38.1(c) and (i).

      Accordingly, we order appellant’s brief filed February 8, 2019, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within fifteen (15) days of the date of this order. See Tex. R. App. P.
38.1.

        If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                               PER CURIAM
Panel consists of Justices Wise, Zimmerer, and Spain.